Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                         Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 1-15 are allowed over the prior art of record because the prior art of record including US 20150249885 as the closest prior art which is directed to a similar subject matter of the claimed invention which is mainly directed to a signal processing unit (see Fig. 1A and 1B) including:  an echo estimation device (11-116), configured to generate an echo estimation signal according to a reference signal (12) and a set of reflection path simulation coefficients (echo path characteristic), and compensate the echo estimation signal according to a first delay (delay from delay 115) to generate a compensated echo estimation signal (42); a captured signal buffer device (107), configured to buffer a captured signal (18) captured by a microphone device (105) and output the captured signal (22) according to a second delay (signal delayed by the buffer) to generate a compensated captured signal (36); and a delay estimation device (115), coupled to the echo estimation device (111, 112, 116) and the captured signal buffer device (107) and configured to estimate an amount of delay.  
           However, there is at least a difference between the closest prior art and the claimed invention that the closest prior art fails to include the following claimed features. 
           Claimed features including:  a delay estimation device, coupled to the echo estimation device and the captured signal buffer device and configured to estimate an amount of delay adjustment according to the compensated echo estimation signal and the compensated captured signal and update the first delay or the second delay according to the amount of delay adjustment, wherein a difference between an upper bound and a lower bound of the first delay is smaller than or equal to 1, as recited in claim 1.  
             Claimed features including:  estimating an amount of delay adjustment according to the compensated echo estimation signal and the compensated captured signal; and updating the first delay or the second delay according to the amount of delay adjustment, wherein the first delay is smaller than an upper bound and greater than a lower bound, and a difference between the upper bound and the lower bound of the first delay is smaller than or equal to 1, as recited in claim 8.
            Claimed features including:  estimating an amount of delay adjustment according to the compensated echo estimation signal and the compensated captured signal; and updating the first delay or the second delay according to the amount of delay adjustment, wherein the first delay is a value smaller than 1 and the second delay is an integer value, as recited in claim 13.
             Other references of the record are also directed to a similar concept of the claimed invention, but none of them suggests nor fairly teaches any feature or obvious improvement that is directed to the claimed features identified above as the difference between the closest prior art and the claimed invention so that it can be relied upon to modify the closest prior art to derive the claimed invention as recited in each of claims 1, 8 and 13.  Therefore, claims 1, 8 and 13 are allowed over the prior art of record, and dependent claims 2-7, 9-12, 14 and 15 are also allowed over the prior art of record for the same reason as their respective base claim.
              Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                                Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited herewith are directed to a signal processing system having an echo estimating unit to generate an echo estimation signal based on reference signal and delay signal; a microphone to capture sound or noise signal; a delay signal processing unit to generate the delay signal based on the captured sound/noise signal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595. The examiner can normally be reached Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANG V TRAN/Primary Examiner, Art Unit 2688